
	
		III
		112th CONGRESS
		1st Session
		S. RES. 92
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2011
			Mr. Schumer (for himself
			 and Mr. Alexander) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize the payment of legal expenses
		  of Senate employees out of the contingent fund of the Senate.
	
	
		1.Authorization of the payment
			 of legal expenses
			(a)In
			 generalThe Committee on Rules and Administration is authorized
			 to pay out of the contingent fund of the Senate the legal expenses incurred by
			 Jean Manning and Erica Watkins for the employment of private counsel to
			 represent them with respect to official actions and responsibilities before the
			 grand jury in the United States District Court for the District of
			 Columbia.
			(b)DeterminationThe
			 amount of expenses paid pursuant to subsection (a) shall be determined by the
			 Committee on Rules and Administration.
			
